Citation Nr: 1402010	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-46 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a right eye disorder, including as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to January 1967.  He also had subsequent service in the Air National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, declined to reopen the Veteran's previously denied service connection claims.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a July 2012 decision, the Board reopened the Veteran's previously denied claims for service connection for diabetes mellitus, foot fungus, a right eye disorder, and a pollen allergy, granted his claim for a foot fungus/ingrown toenails disorder, and denied his claim for a dental disorder for VA compensation purposes.  At that time, the Board remanded the Veteran's claims for service connection for diabetes mellitus, a right eye disorder, and allergies, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a January 2013 rating decision, the RO granted service connection for allergic rhinitis (claimed as a pollen allergy).  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a pollen allergy.

In May 2013, the Board remanded the Veteran's claims for service connection for diabetes mellitus and a right eye disorder to the AMC for further development.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has diabetes mellitus that had its clinical onset in or is otherwise related to his active service, including as due to exposure to herbicides; diabetes mellitus was not manifested to a compensable degree within one year of his discharge from active service.

2.  The evidence of record preponderates against a finding that the Veteran has a right eye disorder that had its clinical onset in or is otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection diabetes mellitus, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for a right eye disorder, including as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The  December 2008 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA electronic file shows private treatment records from J.S.D., M.D., dated from February 2002 to January 2013, considered by the Board in the service connection claims on appeal.

Further, in September 2009, the Veteran was afforded a VA eye examination.  The September 2009 report is adequate for rating purposes, as the claims file was reviewed, the examiner considered the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  Accordingly, the records satisfy the provisions of 38 C.F.R. § 3.326 (2013).

The purpose of the Board's Board July 2012 remand was to obtain the Veteran's service personnel records and treatment records from Dr. J.S.D. and to verify the Veteran's claim of exposure to Agent Orange while at Andersen Air Force Base in Guam.  His service personnel records were obtained as were records from Dr. J.S.D., but efforts to verify the Veteran's alleged exposure to Agent Orange in Guam were not completed.

Thus, in May 2013, the Board remanded the Veteran's case for verification of his alleged Agent Orange exposure from the United States Army and Joint Services Records Research Center (JSRRC).  There has been substantial compliance with the Board remand.  In an August 2013 response, the JSRRC indicated that the AMC's request for a search of records regarding the Veteran's exposure while stationed at Andersen Air Force Base (AFB), Guam, from January to February 1965 and from January to February 1966 was too expansive (120 days), and that it will review 60 days of historical data plus an additional 60 days, if required.  

In a later-dated August 2013 request, the AMC asked for a search of records from January to February 1965, although the Veteran's service personnel records show that he was stationed in Guam from August 1965 to January 1967.  In October 2013, the JSRRC provided a negative response to the RO's inquiry regarding the use of Agent Orange at Andersen AFB, Guam, from January to February 1965.  More significantly, the JSRRC added that it also reviewed the History of the United States Department of Defense (DoD) Programs for the Testing, Evaluation, and Storage of Tactical Herbicides and the (DoD) listing of herbicide spray areas and test sites outside the Republic of Vietnam.  Guam is not a listed location.  

The Board recognizes that the AMC's August 2013 records request asked for a search of records from January to February 1965, although the Veteran was stationed in Guam from August 1965 to January 1967.  However, given the JSRRC's response that Guam was not among the DoD locations for herbicide use, it does not appear that further efforts to obtain records would be reasonably likely to assist the Veteran in substantiating his claim.  Thus, the Board finds that further efforts to obtain verification of the Veteran's alleged Agent Orange exposure while stationed at Andersen AFB, Guam, would be futile.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In an October 2013 memorandum, the AMC concluded there was a lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Guam.  The Board agrees.

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding diabetes mellitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of diabetes mellitus, there is no true indication this disability is associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Contentions

The Veteran maintains that he was exposed to Agent Orange while serving at Andersen AFB, Guam, that caused his currently diagnosed diabetes mellitus.  He states that he was diagnosed with diabetes in 1971.  See Board hearing transcript at page 24.  The Veteran reported having excessive urination while in service but did not think he had diabetes.  Id. at 25.

The Veteran also maintains that he has a right eye disorder as a residual of a scratch, or as due to diabetes mellitus.  In his March 2009 notice of disagreement, he reported that his right eye was scratched by a health technician and teared when exposed to sunlight or air.  He testified that he was treated at Philadelphia Naval Hospital for a foreign object in his left eye and a technician put an object in his right eye.  Id.  He experienced difficulty opening his eye in sunlight and returned to see a hospital physician who said his eye was scratched.  Id.  The Veteran was placed on light duty for awhile and his eye was monitored but, since that time, he was unable to stand bright light.  Id. at 18-19.  His vision was also occasionally blurred.  Id. at 19.  

Thus, the Veteran contends that service connection is warranted for diabetes mellitus and a right eye disorder.

Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA), or injury incurred or aggravated while performing inactive duty for training (IDT), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  With regard to the matter of establishing service connection for a disability on a secondary basis, the court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2013).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of diabetes and eye pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Diabetes Mellitus

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, diabetes mellitus.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  The Veteran in this case is not shown to have served in the Republic of Vietnam and does not allege otherwise.  Rather, his theory of entitlement is that his diabetes mellitus stems from his exposure to Agent Orange while he was stationed in Guam from 1965 to 1967.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early onset peripheral neuropathy which must be manifested to a compensable degree within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include diabetes mellitus.  38 C.F.R. § 3.309(e) 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he was exposed to an herbicide agent during military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first consideration is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to veterans who had service in Vietnam or were otherwise exposed to Agent Orange.

"Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation to Vietnam; see 38 C.F.R. § 3.313 (2013).  In this case, the Veteran's complete service personnel record is on file and demonstrates conclusively that he did not serve in Vietnam.  He claims that his diabetes mellitus stems from his exposure to Agent Orange while he was stationed in Guam from 1965 to 1967.  The Veteran's service personnel records show that he served at Andersen AFB, Guam, from August 1965 to January 1967.

However, there is no evidence in the claims file to support the Veteran's contention of exposure to Agent Orange while at Andersen AFB, Guam.  Rather, a January 2013 memorandum from a RO Military Specialist is to the effect that the Veteran's exposure to herbicides in Vietnam and Guam could not be corroborated.  It was noted that, while his service records documented his service in Guam, a review of domestic locations of tactical herbicide use and storage provided by the Agent Orange mailbox did not document use or storage in Guam.

Further, in its October 2013 response to the AMC's inquiry, the JSRRC reported that it reviewed the History of the US DoD Programs for the Testing, Evaluation, and Storage of Tactical Herbicides and the DoD listing of herbicide spray areas and test sites outside of the Republic of Vietnam; Guam was not a listed location.  The JSRRC was unable to provide information to substantiate the Veteran's possible exposure to Agent Orange or other tactical herbicides while stationed on Guam.

Again, the Veteran's service personnel records document that he was stationed at Anderson AFB, Guam.  However, there is no record to corroborate his assertion that Agent Orange was used on the island.  Therefore, he is not presumed to have been exposed to herbicides during active duty. 

Moreover, as discussed below, the objective medical evidence fails to demonstrate that the Veteran has established a nexus between his claimed diabetes mellitus and active service.  

Active service treatment records do not discuss treatment for diabetes mellitus.

The Veteran's diabetes was diagnosed in 1971, according to an August 2011 statement from Dr. J.S.D.

A February 1983 service examination report indicates that the Veteran had diabetes mellitus that was first noted in August 1982 for which he took insulin.

The post service medical evidence includes January 2009 signed Physician's Statements from Drs. F.P. and J.S.D., who reported treating the Veteran for diabetes mellitus since 2000 and 2001, respectively, although it was noted that other doctors previously treated him.

In his August 2011 statement, Dr. J.S.D. indicated that the Veteran "was exposed to [A]gent [O]range while serving in Guam in 1966 and 1967 ...[and] I believe more likely than not that the exposure to [A]gent [O]range contributed to or caused [the Veteran's diabetes mellitus."

The Veteran has contended that service connection should be granted for a diabetes mellitus, including as due to exposure to Agent Orange.  Although the post service medical evidence shows that he was diagnosed with diabetes mellitus, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the first post service evidence of record of diabetes mellitus is from 1971, nearly 4 years after the Veteran's separation from active service.  

Although Dr. J.S.D. attributed the Veteran's diabetes mellitus to exposure to Agent Orange in Guam in 1966 and 1967, there is not one record to corroborate the Veteran's alleged exposure to Agent Orange while on the island or at any other time during his active service.  

The weight of the competent evidence is against a finding of a nexus between the current diabetes mellitus and the Veteran's active service, including exposure to Agent Orange.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309(a) (i.e., "diabetes mellitus"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Veteran's active service treatment records show that he was not treated on even one occasion for complaints of problems associated with diabetes mellitus, and a diabetes disorder was not noted during service examination for separation in November 1966.  Moreover, the record is devoid of any report of treatment for diabetes between the Veteran's discharge from active service in 1966 and 1971, when diabetes was reportedly diagnosed (according to Dr. J.S.D.).  In this regard, an extended period of time after service without any manifestations of the claim condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to diabetes mellitus.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is competent to describe his observable symtoms, such as excessive thirst and urination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Veteran has not asserted, and the record does not show, that his diabetes mellitus persisted since active service.  Rather, he reports that his diabetes mellitus was diagnosed in 1971, nearly four years after his discharge.  While he indicated having excessive urine in service, he did not think he had diabetes.  Nor did he mention having a diabetes disability in 1966 during his service examination for separation, and examination of his endocrine system was normal at that time.  Further, he did not mention having diabetes problems during his 1974 service examination.  His lay statements regarding onset and continuity of diabetes symtoms are not credible and do not constitute probative evidence upon which an allowance may be predicated.

The preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to exposure to Agent Orange.

Right Eye Disorder 

The Veteran also seeks service connection for a right eye disorder, including as due to diabetes mellitus.

When examined for enlistment into active service in June 1963, the Veteran's distant and near visual acuity was 20/20 in each eye.  A July 1966 clinical record shows that he was seen with complaints of feeling a foreign body in his left eye.  Slit lens examination revealed numerous scratches of the eye that should heal in one or two days with proper treatment.  

On a Report of Medical History completed in November 1966, when he was examined for separation, the Veteran checked yes to having eye trouble that the examiner explained referred to the Veteran's wearing glasses for correction of diminished visual acuity.  On examination, the Veteran's distant vision was 20/20 in the right eye and 20/40 in the left eye corrected to 20/20.  His near vision was 20/20 in the right eye and 20/25 in the left eye corrected to 20/20. 

When examined for enlistment into the Department of the Air Force in June 1974, the Veteran's uncorrected near and distant visual acuity in each eye was 20/20.

According to a May 26, 1980 service clinical record, the Veteran was seen for complaints of a foreign body in his right eye.  His eye was flushed and a corneal abrasion was noted.  The eye was patched and he was advised to return if there were any problems.  When seen the next day for follow up, a possible allergic reaction to fluorescein was noted.  

A May 27, 1980 consultation record shows that the Veteran was seen in the emergency room and referred to the eye clinic for treatment of an allergic reaction to a fluorescein solution in his left eye used in the emergency room.  A foreign body was removed from his right eye in the emergency room and his left eye was irritated from the solution used there.  He continued to have blurred vision.  A patch was recommended for the left eye.

A June 1980 clinical record shows that the Veteran was seen for follow up and reported feeling much better.  The impression was a healed corneal abrasion of the right eye and conjunctivitis in the right eye, resolved.  A June 2, 1980 Authorization for Medical Care indicates that the Veteran's eye abrasion was incurred in the line of duty (it is unclear if he was on ADUTRA or INADTURA at the time).

Nevertheless, subsequent service examination reports do not reflect a right eye abnormality.  A February 1983 service examination report indicates that the Veteran's uncorrected visual acuity for distant vision was 20/40 in each eye; and his uncorrected near vision was 20/25 in the right eye and 20/30 in his left eye.  

A January 1987 service examination report shows that the Veteran's uncorrected visual acuity for distant vision was 20/40 in each eye and his uncorrected near vision was 20/20 in the right eye and 20/25 in the left eye.  Diagnoses included defective vision in both eyes, uncorrected.  When examined in October 1990, in conjunction with a Medical Examination Board, Veteran's uncorrected distant vision was 20/30 in each eye and his uncorrected near vision was 20/30 in each eye.

The post service evidence includes the January 2009 signed Physician's Statement from Dr. F.P., who reported treating the Veteran for diabetes mellitus since 2000, and that the Veteran had visual complications of diabetes mellitus that were diagnosed in 2003.

A September 2009 VA examination eye report reflects Veteran's complaints of right eye problems in May 1980 and the examiner's review of the May 1980 service treatment records.  The examiner noted that the Veteran was also diabetic and recently started taking Restasis in both eyes.  Upon examination, the examiner found no evidence of any corneal abnormalities related to the incident in the Veteran's medical history.  Diagnoses included status post cataract surgery in both eyes, status post pan retinal photocoagulation in both eyes, mild non proliferative diabetic retinopathy, alternating exotropia, and epiretinal membrane of the left eye.

The private records from Dr. J.S.D. include a November 25, 2009 letter from N.A.V., M.D., an eye physician, to the effect that the Veteran had proliferative diabetic retinopathy in both eyes.  Other diagnoses included status post panretinal photocoagulation in both eyes, ptosis in the right eye with a need to rule out myasthenia gravis, status post cataract extraction with intraocular lens implant in both eyes, and dry eyes.

The Veteran has contended that service connection should be granted for a right eye disorder.  While service treatment records show that he experienced a right corneal abrasion in May 1980, subsequent medical records demonstrate that the abrasion healed. 

Moreover, in September 2009, a VA examiner found no evidence of corneal abnormalities related to the incident in the Veteran's medical history nor was such diagnosed by Dr. N.A.V. in November 2009.  Since the VA examiner's opinion was based on a review of the pertinent medical history and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, there is no medical opinion of record to contradict the VA examiner's opinion.

Further, although the post service medical evidence reflects that the Veteran has proliferative diabetic retinopathy in both eyes, no competent medical evidence has been submitted to show that this disability are related to service or any incident thereof.  On the other hand, the first post service evidence of record of diabetic visual problems is from 2003 (according to Dr. F.P.) and diabetic retinopathy was noted in 2009 (according to Dr. N.A.V.), nearly 35 or 40 years after the Veteran's separation from active service.  In short, no medical opinion or other medical evidence relating the Veteran's diabetic retinopathy to service or any incident of service has been presented.

Given the Board's determination herein, denying the Veteran's claim for service connection for diabetes mellitus, his claim for service connection for a right eye disorder as due to diabetes mellitus is rendered moot.  See 38 C.F.R. § 3.310.

The objective evidence of record is against the Veteran's claim for service connection for a right eye disorder, including as due to diabetes mellitus.

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current right eye disorder, and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

To the extent he is claiming that right eye problems have persisted since service, this is inconsistent with the overall record that reflects that his right eye problems manifested after service and he is not a reliable historian.  The Veteran made no mention of his eye problems in 1966 during his service examination for separation, and examination of his eyes at that time was normal.  While service treatment records discuss treatment for a right corneal abrasion in 1980, a right eye disorder was not noted during 1983, 1987, and 1990 service examinations when a right eye abnormality was not reported, and only defective vision was found.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  The Board does not find the Veteran a credible historian.

Both Disabilities

While the Veteran believes that his diabetes mellitus and right eye disorder are due to active service, he is not competent to make a statement of causation that is a medical determination.  Jandreau v. Nicholson, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. at 303.  Indeed, the clinical pathology of diabetes and eye disorders is not readily recognizable by layman.  Even medical professionals rely on diagnostic tools to diagnose diabetes mellitus and eye disorders.

The Veteran's contentions are outweighed by the medical evidence showing that the right corneal abrasion healed, diabetes mellitus was diagnosed in 1971 and diabetic retinopathy in the mid 2000s, and the records that do not substantiate his claims of exposure to Agent Orange while at Andersen AFB.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for diabetes mellitus, including as due to exposure to herbicides, and a right eye disorder, including as due to diabetes mellitus, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).	


ORDER

Service connection for diabetes mellitus, including as due to exposure to Agent Orange, is denied.

Service connection for a right eye disorder, including as due to diabetes mellitus, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


